1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
         INTELLIBRANDS, LLC, and
11       THE BRAND GROUP, LLC,                  Case No. 2:19:-cv-04505-AB (JEMx)
12                   Plaintiffs,                STIPULATED PROTECTIVE
                                                ORDER1
13             vs.
14       JOBAR INTERNATIONAL, INC.,
                                                DISCOVERY MATTER
15
                      Defendant.
16
         JOBAR INTERNATIONAL, INC.,
17
                     Counterclaimant,           Hon. John E. McDermott
18
               vs.
19
         INTELLIBRANDS, LLC, and
20       THE BRAND GROUP, LLC,
21                   Counterdefendants.
22
23   1.      A. PURPOSES AND LIMITATIONS
24           Discovery in this action is likely to involve production of confidential,
25   proprietary or private information for which special protection from public
26   disclosure and from use for any purpose other than prosecuting this litigation may
27
     1
28     This Stipulated Protective Order is substantially based on the model protective
     order provided by a number of magistrate judges in this district.
     108839545_1
1    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
2    enter the following Stipulated Protective Order. The parties acknowledge that this
3    Order does not confer blanket protections on all disclosures or responses to
4    discovery and that the protection it affords from public disclosure and use extends
5    only to the limited information or items that are entitled to confidential treatment
6    under the applicable legal principles.
7            B. GOOD CAUSE STATEMENT
8            This action is likely to involve trade secrets, customer lists, pricing lists, and
9    other valuable research, development, commercial, financial, technical and/or
10   proprietary information for which special protection from public disclosure and
11   from use for any purpose other than prosecution of this action is warranted. Such
12   confidential and proprietary materials and information consist of, among other
13   things, confidential business or financial information, information regarding
14   confidential business practices, or other confidential research, development, or
15   commercial information (including information implicating privacy rights of third
16   parties), information otherwise generally unavailable to the public, or which may be
17   privileged or otherwise protected from disclosure under state or federal statutes,
18   court rules, case decisions, or common law. Accordingly, to expedite the flow of
19   information, to facilitate the prompt resolution of disputes over confidentiality of
20   discovery materials, to adequately protect information the parties are entitled to keep
21   confidential, to ensure that the parties are permitted reasonable necessary uses of
22   such material in preparation for and in the conduct of trial, to address their handling
23   at the end of the litigation, and serve the ends of justice, a protective order for such
24   information is justified in this matter. It is the intent of the parties that information
25   will not be designated as confidential for tactical reasons and that nothing be so
26   designated without a good faith belief that it has been maintained in a confidential,
27
28
                                                 2
     108839545_1
1    non-public manner, and there is good cause why it should not be part of the public
2    record of this case.
3            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
4    The parties further acknowledge, as set forth in Section 12.3, below, that this
5    Stipulated Protective Order does not entitle them to file confidential information
6    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
7    and the standards that will be applied when a party seeks permission from the court
8    to file material under seal.
9            There is a strong presumption that the public has a right of access to judicial
10   proceedings and records in civil cases. In connection with non-dispositive motions,
11   good cause must be shown to support a filing under seal. See Kamakana v. City and
12   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
13   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
14   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
15   require good cause showing), and a specific showing of good cause or compelling
16   reasons with proper evidentiary support and legal justification, must be made with
17   respect to Protected Material that a party seeks to file under seal. The parties’ mere
18   designation of Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY does not—without the
20   submission of competent evidence by declaration, establishing that the material
21   sought to be filed under seal qualifies as confidential, privileged, or otherwise
22   protectable—constitute good cause.
23           Further, if a party requests sealing related to a dispositive motion or trial, then
24   compelling reasons, not only good cause, for the sealing must be shown, and the
25   relief sought shall be narrowly tailored to serve the specific interest to be protected.
26   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
27   each item or type of information, document, or thing sought to be filed or introduced
28
                                                  3
     108839545_1
1    under seal in connection with a dispositive motion or trial, the party seeking
2    protection must articulate compelling reasons, supported by specific facts and legal
3    justification, for the requested sealing order. Again, competent evidence supporting
4    the application to file documents under seal must be provided by declaration.
5            Any document that is not confidential, privileged, or otherwise protectable in
6    its entirety will not be filed under seal if the confidential portions can be redacted. If
7    documents can be redacted, then a redacted version for public viewing, omitting
8    only the confidential, privileged, or otherwise protectable portions of the document,
9    shall be filed. Any application that seeks to file documents under seal in their
10   entirety should include an explanation of why redaction is not feasible.
11   2.       DEFINITIONS
12           2.1   Action: this pending federal lawsuit.
13           2.2   Challenging Party: a Party or Non-Party that challenges the designation
14   of information or items under this Order.
15           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
16   how it is generated, stored or maintained) or tangible things that qualify for
17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18   the Good Cause Statement.
19                 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
20   Information or Items: extremely sensitive “Confidential Information or Items,”
21   disclosure of which to another Party or Non-Party would create a substantial risk of
22   serious harm that could not be avoided by less restrictive means.
23           2.4   Counsel: Outside Counsel of Record as well as their support staff.
24           2.5   Designating Party: a Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27   ONLY”.
28
                                                 4
     108839545_1
1             2.6   Disclosure or Discovery Material: all items or information, regardless
2    of the medium or manner in which it is generated, stored, or maintained (including,
3    among other things, testimony, transcripts, and tangible things), that are produced or
4    generated in disclosures or responses to discovery in this matter.
5             2.7   Expert: a person with specialized knowledge or experience in a matter
6    pertinent to the litigation who has been retained by a Party or its counsel to serve as
7    an expert witness or as a consultant in this Action, and who is not a Party and/or not
8    a current or former employee, owner, manager, partner, officer, or director of any
9    Party.
10            2.8   Non-Party: any natural person, partnership, corporation, association or
11   other legal entity not named as a Party to this action.
12            2.9   Outside Counsel of Record: attorneys who are not employees of a party
13   to this Action but are retained to represent or advise a party to this Action and have
14   appeared in this Action on behalf of that party or are affiliated with a law firm that
15   has appeared on behalf of that party, and includes support staff.
16            2.10 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19            2.11 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21            2.12 Professional Vendors: persons or entities that provide litigation support
22   services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25            2.13 Protected Material: any Disclosure or Discovery Material that is
26   designated      as   “CONFIDENTIAL”          OR    “HIGHLY       CONFIDENTIAL         –
27   ATTORNEYS’ EYES ONLY.”
28
                                                 5
     108839545_1
1            2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
2    from a Producing Party.
3    3.      SCOPE
4            The protections conferred by this Stipulation and Order cover not only
5    Protected Material (as defined above), but also (1) any information copied or
6    extracted from Protected Material; (2) all copies, excerpts, summaries, or
7    compilations of Protected Material; and (3) any testimony, conversations, or
8    presentations by Parties or their Counsel that might reveal Protected Material.
9            Any use of Protected Material at trial shall be governed by the orders of the
10   trial judge. This Order does not govern the use of Protected Material at trial.
11   4.       DURATION
12           FINAL DISPOSITION of the action is defined as the conclusion of any
13   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
14   has run. Except as set forth below, the terms of this protective order apply through
15   FINAL DISPOSITION of the action. The parties may stipulate that they will be
16   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
17   but will have to file a separate action for enforcement of the agreement once all
18   proceedings in this case are complete.
19           Once a case proceeds to trial, information that was designated as
20   “CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
21   ONLY” or maintained pursuant to this protective order used or introduced as an
22   exhibit at trial becomes public and will be presumptively available to all members of
23   the public, including the press, unless compelling reasons supported by specific
24   factual findings to proceed otherwise are made to the trial judge in advance of the
25   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
26   sealing documents produced in discovery from “compelling reasons” standard when
27   merits-related documents are part of court record). Accordingly, for such materials,
28
                                                6
     108839545_1
1    the terms of this protective order do not extend beyond the commencement of
2    the trial.
3    5.      DESIGNATING PROTECTED MATERIAL
4            5.1     Exercise of Restraint and Care in Designating Material for Protection.
5    Each Party or Non-Party that designates information or items for protection under
6    this Order must take care to limit any such designation to specific material that
7    qualifies under the appropriate standards. The Designating Party must designate for
8    protection only those parts of material, documents, items or oral or written
9    communications that qualify so that other portions of the material, documents, items
10   or communications for which protection is not warranted are not swept unjustifiably
11   within the ambit of this Order.
12           Mass, indiscriminate or routinized designations are prohibited. Designations
13   that are shown to be clearly unjustified or that have been made for an improper
14   purpose (e.g., to unnecessarily encumber the case development process or to impose
15   unnecessary expenses and burdens on other parties) may expose the Designating
16   Party to sanctions.
17           If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, that Designating Party must
19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
20           5.2     Manner and Timing of Designations. Except as otherwise provided in
21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23   under this Order must be clearly so designated before the material is disclosed or
24   produced.
25           Designation in conformity with this Order requires:
26                 (a) for information in documentary form (e.g., paper or electronic
27   documents, but excluding transcripts of depositions or other pretrial or trial
28
                                                 7
     108839545_1
1    proceedings), that the Producing Party affix at a minimum, the legend
2    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
3    ONLY ” (hereinafter “CONFIDENTIAL legend”), to each page that contains
4    protected material. If only a portion of the material on a page qualifies for
5    protection, the Producing Party also must clearly identify the protected portion(s)
6    (e.g., by making appropriate markings in the margins).
7            A Party or Non-Party that makes original documents available for inspection
8    need not designate them for protection until after the inspecting Party has indicated
9    which documents it would like copied and produced. During the inspection and
10   before the designation, all of the material made available for inspection shall be
11   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
12   inspecting Party has identified the documents it wants copied and produced, the
13   Producing Party must determine which documents, or portions thereof, qualify for
14   protection under this Order. Then, before producing the specified documents, the
15   Producing Party must affix the “CONFIDENTIAL legend” to each page that
16   contains Protected Material. If only a portion of the material on a page qualifies for
17   protection, the Producing Party also must clearly identify the protected portion(s)
18   (e.g., by making appropriate markings in the margins).
19                 (b) for testimony given in depositions that the Designating Party identifies
20   the Disclosure or Discovery Material on the record, before the close of the
21   deposition all protected testimony.
22                 (c) for information produced in some form other than documentary and for
23   any other tangible items, that the Producing Party affix in a prominent place on the
24   exterior of the container or containers in which the information is stored the
25   “CONFIDENTIAL legend”. If only a portion or portions of the information
26   warrants protection, the Producing Party, to the extent practicable, shall identify the
27   protected portion(s).
28
                                                   8
     108839545_1
1            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
2    failure to designate qualified information or items does not, standing alone, waive
3    the Designating Party’s right to secure protection under this Order for such material.
4    Upon timely correction of a designation, the Receiving Party must make reasonable
5    efforts to assure that the material is treated in accordance with the provisions of this
6    Order.
7    6.       CHALLENGING CONFIDENTIAL OR HIGHLY CONFIDENTIAL –
8    ATTORNEYS’ EYES ONLY ITY DESIGNATIONS
9            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
10   designation of any level of confidentiality at any time that is consistent with the
11   Court’s Scheduling Order.
12           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
13   resolution process under Local Rule 37.1 et seq.
14           6.3   The burden of persuasion in any such challenge proceeding shall be on
15   the Designating Party. Frivolous challenges, and those made for an improper
16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
17   parties) may expose the Challenging Party to sanctions. Unless the Designating
18   Party has waived or withdrawn the confidentiality designation, all parties shall
19   continue to afford the material in question the level of protection to which it is
20   entitled under the Producing Party’s designation until the Court rules on the
21   challenge.
22   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
23           7.1   Basic Principles. A Receiving Party may use Protected Material that is
24   disclosed or produced by another Party or by a Non-Party in connection with this
25   Action only for prosecuting, defending or attempting to settle this Action. Such
26   Protected Material may be disclosed only to the categories of persons and under the
27   conditions described in this Order. When the Action has been terminated, a
28
                                                9
     108839545_1
1    Receiving Party must comply with the provisions of section 13 below (FINAL
2    DISPOSITION).
3            Protected Material must be stored and maintained by a Receiving Party at a
4    location and in a secure manner that ensures that access is limited to the persons
5    authorized under this Order.
6            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
7    otherwise ordered by the court or permitted in writing by the Designating Party, a
8    Receiving        Party    may     disclose    any     information   or   item   designated
9    “CONFIDENTIAL” only to:
10                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
11   as employees of said Outside Counsel of Record to whom it is reasonably necessary
12   to disclose the information for this Action;
13                 (b) the officers, directors, and employees of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action;
15                 (c) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                 (d) the court and its personnel;
19                 (e) court reporters and their staff;
20                 (f) professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                 (g) the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information; and
25                 (h) any mediator or settlement officer, and their supporting personnel,
26   mutually agreed upon by any of the parties engaged in settlement discussions.
27
28
                                                      10
     108839545_1
1                  7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
2    EYES ONLY” Material. Unless otherwise ordered by the court or permitted in
3    writing by the Designating Party, a Receiving Party may disclose any information or
4    item designated “ATTORNEYS’ EYES ONLY” only to:
5                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
6    well as employees of said Outside Counsel of Record to whom it is reasonably
7    necessary to disclose the information for this Action;
8                  (b) Experts (as defined in this Order) of the Receiving Party to whom
9    disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11                 (c) the court and its personnel;
12                 (d) court reporters and their staff;
13                 (e) professional jury or trial consultants, mock jurors, and Professional
14   Vendors to whom disclosure is reasonably necessary for this Action and who have
15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                 (f) the author or recipient of a document containing the information or a
17   custodian or other person who otherwise possessed or knew the information; and
18                 (g) any mediator or settlement officer, and their supporting personnel,
19   mutually agreed upon by any of the parties engaged in settlement discussions.
20   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
21           IN OTHER LITIGATION
22           If a Party is served with a subpoena or a court order issued in other litigation
23   that compels disclosure of any information or items designated in this Action as
24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY”,” that Party must:
26                 (a) promptly notify in writing the Designating Party. Such notification
27   shall include a copy of the subpoena or court order;
28
                                                      11
     108839545_1
1                  (b) promptly notify in writing the party who caused the subpoena or order
2    to issue in the other litigation that some or all of the material covered by the
3    subpoena or order is subject to this Protective Order. Such notification shall include
4    a copy of this Stipulated Protective Order; and
5                  (c) cooperate with respect to all reasonable procedures sought to be
6    pursued by the Designating Party whose Protected Material may be affected.
7                  (d) If the Designating Party timely seeks a protective order, the Party
8    served with the subpoena or court order shall not produce any information
9    designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
10   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
11   subpoena or order issued, unless the Party has obtained the Designating Party’s
12   permission. The Designating Party shall bear the burden and expense of seeking
13   protection in that court of its confidential material and nothing in these provisions
14   should be construed as authorizing or encouraging a Receiving Party in this Action
15   to disobey a lawful directive from another court.
16   9.       A     NON-PARTY’S        PROTECTED        MATERIAL        SOUGHT      TO    BE
17           PRODUCED IN THIS LITIGATION
18                 (a) The terms of this Order are applicable to information produced by a
19   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by
21   Non-Parties in connection with this litigation is protected by the remedies and relief
22   provided by this Order. Nothing in these provisions should be construed as
23   prohibiting a Non-Party from seeking additional protections.
24                 (b) In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28
                                                  12
     108839545_1
1                     (1) promptly notify in writing the Requesting Party and the Non-Party
2    that some or all of the information requested is subject to a confidentiality
3    agreement with a Non-Party;
4                     (2) promptly provide the Non-Party with a copy of the Stipulated
5    Protective Order in this Action, the relevant discovery request(s), and a reasonably
6    specific description of the information requested; and
7                     (3) make the information requested available for inspection by the Non-
8    Party, if requested.
9                  (c) If the Non-Party fails to seek a protective order from this court within
10   14 days of receiving the notice and accompanying information, the Receiving Party
11   may produce the Non-Party’s confidential information responsive to the discovery
12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
13   not produce any information in its possession or control that is subject to the
14   confidentiality agreement with the Non-Party before a determination by the court.
15   Absent a court order to the contrary, the Non-Party shall bear the burden and
16   expense of seeking protection in this court of its Protected Material.
17   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19   Protected Material to any person or in any circumstance not authorized under this
20   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
21   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
22   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
23   persons to whom unauthorized disclosures were made of all the terms of this Order,
24   and (d) request such person or persons to execute the “Acknowledgment and
25   Agreement to Be Bound” that is attached hereto as Exhibit A.
26
27
28
                                                  13
     108839545_1
1    11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2            PROTECTED MATERIAL
3            When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other protection,
5    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
6    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
7    may be established in an e-discovery order that provides for production without
8    prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
9    as the parties reach an agreement on the effect of disclosure of a communication or
10   information covered by the attorney-client privilege or work product protection, the
11   parties may incorporate their agreement in the stipulated protective order submitted
12   to the court.
13   12.     MISCELLANEOUS
14           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16           12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order, no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
20   ground to use in evidence of any of the material covered by this Protective Order.
21           12.3 Filing Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
23   only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party’s request to file Protected Material
25   under seal is denied by the court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the court.
27
28
                                               14
     108839545_1
1    13.     FINAL DISPOSITION
2            After the final disposition of this Action, as defined in paragraph 4, within
3    60 days of a written request by the Designating Party, each Receiving Party must
4    return all Protected Material to the Producing Party or destroy such material.
5    As used in this subdivision, “all Protected Material” includes all copies, abstracts,
6    compilations, summaries, and any other format reproducing or capturing any of the
7    Protected Material. Whether the Protected Material is returned or destroyed, the
8    Receiving Party must submit a written certification to the Producing Party (and, if
9    not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
14   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
15   and hearing transcripts, legal memoranda, correspondence, deposition and trial
16   exhibits, expert reports, attorney work product, and consultant and expert work
17   product, even if such materials contain Protected Material. Any such archival copies
18   that contain or constitute Protected Material remain subject to this Protective Order
19   as set forth in Section 4 (DURATION).
20           14.   VIOLATION
21   Any violation of this Order may be punished by appropriate measures including,
22   without limitation, contempt proceedings and/or monetary sanctions.
23
24   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
25
26   SIGNATURES ON NEXT PAGE
27
28
                                               15
     108839545_1
1    DATED: July 30, 2019
2
      /s/G. Warren Bleeker
3    Attorneys for Plaintiffs/Counterdefendants
4
5
6    DATED: July 30, 2019
7
      /s/John Cody German
8    Attorneys for Defendant/Counterclaimant
9
10
11
12
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
13
     DATED: August 05, 2019
14
15
     _____________________________________
16   Hon. John E. McDermott
     United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                             16
     108839545_1
1                                          EXHIBIT A
2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I,    _____________________________             [print   or   type   full   name],    of
4    ___________________________________________________________________
5    _ [print or type full address], declare under penalty of perjury that I have read in its
6    entirety and understand the Stipulated Protective Order that was issued by the
7    United States District Court for the Central District of California on _________
8    [date] in the case of Intellibrands, LLC et. al. v. Jobar International, Inc.; Case No.
9    2:19:-cv-04505-AB (JEMx) .
10           I agree to comply with and to be bound by all the terms of this Stipulated
11   Protective Order and I understand and acknowledge that failure to so comply could
12   expose me to sanctions and punishment in the nature of contempt. I solemnly
13   promise that I will not disclose in any manner any information or item that is subject
14   to this Stipulated Protective Order to any person or entity except in strict compliance
15   with the provisions of this Order.
16           I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of
19   this action. I hereby appoint __________________________ [print or type full
20   name] of ___________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                                17
     108839545_1
